United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 13, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10726
                         Summary Calendar



COYETT DEON JOHNSON,

                                    Petitioner-Appellant,

versus

WARDEN U.S. PENITENTIARY POLLOCK,
also known as Carl Casterline,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:04-CR-77-R
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Coyett Deon Johnson, federal prisoner # 07403-064, appeals

from the district court’s dismissal without prejudice of his

habeas corpus petition filed pursuant to 28 U.S.C. § 2254.

Johnson argues that the district court erred in determining that

it lacked subject matter jurisdiction.

     We review the district court’s dismissal for lack of subject

matter jurisdiction de novo.   See Peoples Nat’l Bank v. Office of

the Comptroller, 362 F.3d 333, 336 (5th Cir. 2004).     Johnson

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10726
                                  -2-

argues that his instant Oklahoma federal conviction was

improperly enhanced based upon an invalid state conviction from

Wichita County, Texas.    Johnson concedes that he has discharged

his sentence on the Wichita County conviction and that he was not

successful in challenging this conviction on collateral review.

See Lackawanna County Dist. Attorney v. Coss, 532 U.S. 394, 402

(2001).   Accordingly, the district court did not err in

dismissing his 28 U.S.C. § 2254 petition for lack of subject

matter jurisdiction.     See id.   The judgment of the district court

is AFFIRMED.